This management's discussion and analysis ("MD&A") relates to the financial condition and results of operations of Kinross Gold Corporation together with its wholly owned subsidiaries, as of May 7, 2013, and is intended to supplement and complement Kinross Gold Corporation’s unaudited interim condensed consolidated financial statements for the three months ended March 31, 2013 (the “interim financial statements”) and the notes thereto. Readers are cautioned that the MD&A contains forward-looking statements and that actual events may vary from management's expectations. Readers are encouraged to read the Cautionary Statement on Forward Looking Information included with this MD&A and to consult Kinross Gold Corporation's annual audited consolidated financial statements for 2012 and corresponding notes to the financial statements which are available on the Company's web site at www.kinross.com and on www.sedar.com. The March 31, 2013 interim financial statements and MD&A are presented in U.S.dollars and have been prepared in accordance with IAS 34 “Interim Financial Reporting” as issued by the International Accounting Standards Board (“IASB”). This discussion addresses matters we consider important for an understanding of our financial condition and results of operations as at and for the three months ended March 31, 2013, as well as ouroutlook. This section contains forward-looking statements and should be read in conjunction with the risk factors described in "Risk Analysis". In certain instances, references are made to relevant notes in the interim financial statements for additional information. Where we say "we", "us", "our", the "Company" or "Kinross", we mean Kinross Gold Corporation or Kinross Gold Corporation and/or one or more or all of its subsidiaries, as it may apply. Where we refer to the "industry", we mean the gold mining industry. 1. DESCRIPTION OF THE BUSINESS Kinross is engaged in gold mining and related activities, including exploration and acquisition of gold-bearing properties, the extraction and processing of gold-containing ore, and reclamation of gold mining properties. Kinross’ gold production and exploration activities are carried out principally in Canada, the UnitedStates, the Russian Federation, Brazil, Ecuador, Chile, Ghana and Mauritania.Gold is produced in the form of doré, which is shipped to refineries for final processing.Kinross also produces and sellssilver. The profitability and operating cash flow of Kinross are affected by various factors, including the amount of gold and silver produced, the market prices of gold and silver, operating costs, interest rates, regulatory and environmental compliance, the level of exploration activity and capital expenditures, general and administrative costs, and other discretionary costs and activities.Kinross is also exposed to fluctuations in currency exchange rates, political risks, and varying levels of taxation that can impact profitability and cash flow.Kinross seeks to manage the risks associated with its business operations; however, many of the factors affecting these risks are beyond the Company’s control. Commodity prices continue to be volatile as economies around the world continue to experience economic difficulties.Volatility in the price of gold and silver impacts the Company's revenue, while volatility in the price of input costs, such as oil, and foreign exchange rates, particularly the Brazilian real, Chilean peso, Russian rouble, euro, Mauritanian ouguiya, Ghanaian cedi, and Canadian dollar, may have an impact on the Company's operating costs and capital expenditures. Consolidated Financial and Operating Highlights Three months ended March 31, (in millions, except ounces, per share amounts, gold price and per ounce amounts) Change % Change Operating Highlights Total gold equivalent ounces (a), (e) Produced (c) 7 % Sold (c) 4 % Gold equivalent ounces from continuing operations (a),(d) Produced (c) 10 % Sold (c) 7 % Total attributable gold equivalent ounces (a), (e) Produced (c) 7 % Sold (c) 4 % Attributable gold equivalent ounces from continuing operations (a),(d) Produced (c) 10 % Sold (c) 7 % Financial Highlights from Continuing Operations (d) Metal sales $ $ $ 5 % Production cost of sales $ $ $ 5 % Depreciation, depletion and amortization $ $ $ 60 % Operating earnings $ $ $ ) %) Net earnings from continuing operations attributable to common shareholders $ $ $ 61 % Basic earnings per share from continuing operations attributable to common shareholders $ $ $ 56 % Diluted earnings per share from continuing operations attributable to common shareholders $ $ $ 56 % Adjusted net earnings from continuing operations attributable to common shareholders(b) $ $ $ ) %) Adjusted net earnings from continuing operations per share (b) $ $ $ ) %) Net cash flow of continuing operations provided from operating activities $ $ $ ) (6 %) Adjusted operating cash flow from continuing operations (b) $ $ $ 29 % Average realized gold price per ounce from continuing operations $ $ $ ) (1
